Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I and Species A, claims 1-14 and 21-23, in the reply filed on 08/04/21 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-8 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weber et al (US 20100037574; hereinafter Weber).
As regarding claim 1, Weber discloses the claimed invention for an adjustable filter track system for a heating, ventilation, and/or air conditioning (HVAC) system, comprising: a filter track (40) having a recess (60) configured to receive a filter (38, 76); and a frame (annotated fig. 5) having a first coupling feature (62) configured to couple to 

    PNG
    media_image1.png
    383
    587
    media_image1.png
    Greyscale

As regarding claim 2, Weber discloses all of limitations as set forth above.  Weber discloses the claimed invention for wherein the first coupling feature of the frame includes a plurality of first openings (annotated fig. 5) configured to align with a plurality of second openings (annotated fig. 5) of the filter track.
As regarding claim 3, Weber discloses all of limitations as set forth above.  Weber discloses the claimed invention for wherein the frame includes a first strut and a second strut (annotated fig. 5), the filter track is configured to couple to the first strut at a first end of the filter track and configured to couple to the second strut at a second end 
As regarding claim 7, Weber discloses all of limitations as set forth above.  Weber discloses the claimed invention for a support member coupled to the frame, wherein the support member (annotated fig. 8) is configured to support the filter track.

    PNG
    media_image2.png
    452
    544
    media_image2.png
    Greyscale

As regarding claim 8, Weber discloses all of limitations as set forth above.  Weber discloses the claimed invention for wherein the support member includes a flange (annotated fig. 8) configured to abut a portion of the filter track.
As regarding claim 14, Weber discloses all of limitations as set forth above.  Weber discloses the claimed invention for a fastener (annotated fig. 5) configured to couple the filter track to the first coupling feature of the frame in the first configuration and also configured to couple the filter track to the second coupling feature of the frame in the second configuration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US 20100037574; hereinafter Weber).
As regarding claim 4, Weber discloses all of limitations as set forth above.  Weber discloses the claimed invention except for wherein the first strut and the second strut both include an open-sided structure having a C-shaped cross-section extending in a direction transverse to the length of the filter track.  The shape of a structural feature is considered a matter of choice which a person of ordinary skill in the art before the effective filing date of the invention was made would find obvious absent persuasive evidence that particular configuration is significant, see In re Dailey, 149 USPQ 47.
s 5-6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US 20100037574; hereinafter Weber) as applied to claim 1 and further in view of Brown et al (US 20200101408; hereinafter Brown).
As regarding claim 5, Weber discloses all of limitations as set forth above.  Weber discloses the claimed invention except for a stop plate configured to block movement of the filter along a length of the filter track.  Brown teaches a stop plate (212) configured to block movement of the filter along a length of the filter track.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a stop plate configured to block movement of the filter along a length of the filter track as taught by Brown in order to prevent movement of the filter along a length of the filter guideway.
As regarding claim 6, Weber as modified discloses all of limitations as set forth above.  Weber as modified discloses the claimed invention for wherein the stop plate (Brown – 212, 214) is configured to couple to the second coupling feature of the frame.
As regarding claim 9, Weber discloses all of limitations as set forth above.  Weber discloses the claimed invention except for wherein the filter track includes a flange configured to extend in a direction transverse to a length of the filter track.  Brown teaches wherein the filter track includes a flange (628) configured to extend in a direction transverse to a length of the filter track.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the filter track includes a flange configured to extend in a direction transverse to a length of the filter track as taught by Brown in order to have additional filter.

As regarding claim 11, Weber as modified discloses all of limitations as set forth above.  Weber as modified discloses the claimed invention for wherein the flange (Brown - 628) is configured to partially form recess and the additional recess (Brown – fig. 7).
As regarding claim 12, Weber discloses all of limitations as set forth above.  Weber discloses the claimed invention except for wherein the filter track is a first filter track of a plurality of filter tracks configured to be coupled to the frame.  Brown teaches wherein the filter track is a first filter track of a plurality of filter tracks (fig. 7) configured to be coupled to the frame.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the filter track is a first filter track of a plurality of filter tracks configured to be coupled to the frame as taught by Brown in order to have additional filter which enhance filtration efficiency.
As regarding claim 13, Weber as modified discloses all of limitations as set forth above.  Weber as modified discloses the claimed invention for wherein each filter track of the plurality of filter tracks is spaced uniformly along a length of the frame (Brown – fig. 7).
s 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jurgensmeyer (US 5788729) in view of Brown et al (US 20200101408; hereinafter Brown).
As regarding claim 21, Jurgensmeyer discloses the claimed invention for an adjustable filter track system for a heating, ventilation, and/or air conditioning (HVAC) system, comprising: a filter track including a recess extending along a length of the filter track; a frame configured to extend in a direction transverse to the length of the filter track, wherein the frame includes a first coupling feature and a second coupling feature, wherein the first coupling feature is configured to facilitate coupling of the frame and the filter track in a first configuration, the second coupling feature is configured to facilitate coupling of the frame and the filter track in a second configuration, and wherein a first depth of a groove between the frame and the filter track in the first configuration is less than a second depth of the groove between the frame and filter track in the second configuration; a filter configured to be disposed within the recess (annotated fig. 2). 

    PNG
    media_image3.png
    602
    533
    media_image3.png
    Greyscale


As regarding claim 22, Jurgensmeyer as modified discloses all of limitations as set forth above.  Jurgensmeyer as modified discloses the claimed invention for wherein the stop plate includes a flange proximate to an end of the length of the filter track, wherein the stop plate is configured to block movement of the filter within the recess beyond the end of the length of the filter track (annotated fig. 2).
As regarding claim 23, Jurgensmeyer as modified discloses all of limitations as set forth above.  Jurgensmeyer as modified discloses the claimed invention for wherein the filter is a first filter having a first thickness, wherein the recess is configured to receive the first filter in the first configuration and is configured to receive a second filter in the second configuration, and wherein the second filter has a second thickness greater than the first thickness of the first filter (annotated fig. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773